Hurt, J.
Appellant was convicted of theft. The court charged the jury that: “If the jury should believe from the evidence that the defendant himself did take the horse in question in such a manner as to constitute theft, or, knowing the same to be stolen, received the same, then he is guilty of the theft thereof.”
We do not think it has ever been the law in this State that a person could be convicted of theft under proof of receiving stolen *51property. Convictions for receiving stolen property have been sanctioned under indictments which merely charged theft.
The charge is erroneous; for which the judgment is reversed.

Reversed and remanded;

Opinion delivered October 18, 1882.